Title: From Thomas Jefferson to Henry Dearborn, 29 March 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Mar. 29.05.
                  
                  Your favor of the 25th came to hand yesterday, and I now return the letter of LaFayette with a similar one under cover to me, which he desired me, if I thought it proper, to hand on to you as the channel through which he wished to have it conveyed to Congress. considering it as proper & believing it will have a favorable effect I comply with his request in now inclosing it.
                  You remember it was proposed that Pease should have the offer of the direction of the Arcansa expedition. does he undertake it? if he does not, it might be well to enquire into Parson Wiley’s fitnesses, & if you find them sufficient, authorise him to proceed.
                  I wish mr Gallatin & yourself may not have been misinformed as to Davy, I knew a little & heard a great deal of him in the days of Liston. he was at the door of every party, but most, & most devotedly at that of Liston. since that I have only understood generally that he is an insincere man, of principles not to be trusted, and peculiarly obnoxious to one section of the republicans of Philadelphia. indeed I was strongly cautioned against his appointmt. to this office as one which he would turn to the purposes of England and benefit of his own private commerce. however we will try him. this will give us time to consider whether this office may not be put on a better footing. I had supposed this officer should be considered as the Director of all the Indian commerce, that he should be a person of perfect commercial knolege & experience, but withdrawn from private commerce, that he should be considered as a high officer of secondary grade in your office, where with the aid of a single clerk he might keep the accounts of all the factories be able to tell at any moment the state of their affairs, & from thence, under your advice, as from head quarters, direct all purchases & supplies and keep up the necessary correspondence. if it be thought he should be at the place of purchase & make all the purchases personally, this would give to the place of his residence the monopoly of that commerce. I acknolege I never had been able to think of a person with the necessary qualifications: but since I began to write these sentences, John Mason comes into my head, of mercantile education & experience, withdrawn from commerce, residing at the seat of government and possessing so much the public confidence as to take all responsibility from us. nor do I suppose his occupations at the bank leave him less time to spare for it, than Davy’s occupations with his private commerce. however we shall have time enough to consider whether this arrangement would be the best? whether he would be a fitter person? & whether he would accept it? should this be hereafter thought expedient, Davy could hardly consider such a change, made on general considerations, as meaning a dissatisfaction with him.    I observe the federal papers are giving out the word to their party how to avail themselves of the schisms arising among our friends. they will join the minority, let their principles be what they may, because the minority alone will give a price by compromise of principle & office. unable to prevent these schisms, we should carefully avoid siding with either, and give our confidence to both equally. Accept my affectionate salutations & assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               